DETAILED ACTION
	Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim(s) 2-3, 12, 16 and 18 have been cancelled.
Allowable Subject Matter
Claim(s) 1, 4-11, 13-15, 17 and 19-21 are allowed.
The following is an examiner’s statement of reasons for allowance: the pertinent prior art of record, and in light of such record as a whole under 1302.14 MPEP guidance, does not teach or suggest the combination of claim limitations making the whole of the claims of the claimed invention, particularly as set forth in representative claim(s) 1, 7, 9 and 15; in brief and saliently: an apparatus comprising: a plurality of registers to store a stored row address, wherein each of the plurality of registers is associated with one of a plurality of count values; a comparator circuit configured to receive a received row address and compare it to the stored row addresses in the plurality of registers, wherein the count value associated with one of the plurality of registers is updated by a fixed amount in a first direction responsive to the received row address matching the stored row address in the one of the plurality of registers, wherein the comparator circuit is configured to store the received row address in one of the plurality of registers responsive to received row address not matching one of the stored row addresses, wherein the comparator circuit is configured to determine if any of the plurality of registers are available, wherein the received row address is stored in an available register of the plurality of registers if there is at least one available register, . 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
	
Any inquiry concerning this communication or earlier communications from the examiner should be directed to FERNANDO N HIDALGO whose telephone number is (571)270-3306.  The examiner can normally be reached on M-F 9:00-7:30 ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


FERNANDO N. HIDALGO
Primary Examiner
Art Unit 2827



/Fernando Hidalgo/Primary Examiner, Art Unit 2827